Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/427880, Device and Method For The Mobile Administering of Feed Products to Patients.  Claims 1-8, 13, 14, and 16-18 are pending.  This Final Office Action is in response to applicant's reply dated 7/27/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1, 8, and 14, the phrase “rigid flexible” is indefinite since it does not clearly define the metes and bounds of the subject matter for which protection is sought. The claims have not made clear how the arm is both flexible and rigid.









Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2,110,037 (DeRosa).

Regarding Claim 1, as best understood, DeRosa teaches a method for administering feed product from a feeding apparatus to a patient, the method comprising the steps of: 
a. assembling a device comprising: 
i. a rigid flexible arm (9; Figure 1 showing the arm 9 holding the set position therefore flexible enough to adjust and rigid enough to hold the position; col 1, ln 4-8 teaching holding the bottle in any position required; col 1, ln 40-43 teaching flexibility of arm like tubing employed for reading lamps) comprising a first end (13), a second end (10), and an arm distance (length of 9) positioned therebetween; 
ii. a holding piece (16) connected to the first end of the rigid flexible arm, wherein the holding piece comprises a spring-biased clip having a set of jaws (17,18) configured to move to hold the feeding apparatus (bottle; col 2, ln 3-20 teaching spring 22 spring-biasing the jaws to clamp the bottle; col 2, ln 29-34 teaching operating the jaws); 
iii. a mounting piece (C-clamp 5) connected to the second end of the rigid flexible arm, wherein the mounting piece comprises a set of jaws (opposing jaws that mount to rail as depicted in Figure 1); 
b. positioning the jaws of the mounting piece around a fixed surface (Figure 1); 
c. closing the jaws of the mounting piece around the fixed surface, thereby mounting the device to the fixed surface (Figure 1; via 6; col 1, ln 33-38);  
d. attaching the feeding apparatus to the holding piece (col 2, ln 28-33); and 
e. selectively bending the rigid flexible arm to a desired position, thereby moving the holding piece to a desired holding position, thereby moving the feeding apparatus to a desired feeding position (Figure 1; col 1, ln 4-15).  

Regarding Claim 2, as best understood, DeRosa teaches the method of claim 1, wherein the feeding apparatus comprises one of a bolus syringe and a bottle (col 2, ln 28-33 teaching ‘bottle or like article’).  

Regarding Claim 3, as best understood, DeRosa teaches the method of claim 2, wherein the step of attaching the feeding apparatus to the holding piece comprises the steps of:
a. opening the jaws of the holding piece (by operating lugs 19; col 2, ln 3-20, ln 29-34); 
b. positioning the jaws of the holding piece around the feeding apparatus (around the bottle); and 
16c. closing the jaws of the holding piece such that the jaws exert a force on the feeding apparatus (via torsional spring 22), thereby securely holding the feeding apparatus within the holding piece (col 2, ln 16-20).  

Regarding Claim 7, as best understood, DeRosa teaches the method of claim 1, wherein the feed product is one of food (Figure 1 teaching feeding the baby), IV fluids, saline, and medication.  

Regarding Claim 8, as best understood, DeRosa teaches a device for the administration of feed product from a feeding apparatus to a patient, the device comprising: 
a. a rigid flexible arm (9; Figure 1 showing the arm 9 holding the set position therefore flexible enough to adjust and rigid enough to hold the position; col 1, ln 4-8 teaching holding the bottle in any position required; col 1, ln 40-43 teaching flexibility of arm like tubing employed for reading lamps) comprising a first end (13), a second end (10), and an arm distance (length of 9) positioned therebetween; 
b. a holding piece (16) connected to the first end of the rigid flexible arm (9), wherein the holding piece comprises a spring-biased clip having a set of jaws (17,18), configured to be positioned around and biased against the feeding apparatus with sufficient force to hold the feeding apparatus (bottle; col 2, ln 3-20 teaching spring 22 spring-biasing the jaws to clamp the bottle; col 2, ln 29-34 teaching operating the jaws; Figure 1 depicting holding the bottle); 
c. a mounting piece (C-clamp 5) connected to the second end of the rigid flexible arm, wherein the mounting piece comprises a set of jaws (opposing jaws that mount to rail as depicted in Figure 1), further wherein the set of jaws of the mounting piece is configured to be positioned around a fixed structure (Figure 1), and further wherein the mounting piece is configured to be 17closed such that the jaws of the mounting piece exert a force on the fixed structure, thereby affixing the device to the fixed structure (Figure 1; via 6; col 1, ln 33-38);   
wherein the rigid flexible arm (9) is configured to be bent such that the holding piece connected to the first end of the rigid flexible arm is moved to a desired holding position, thereby positioning the feeding apparatus held by the holding piece at a desired feeding position (Figure 1; col 1, ln 4-15).    

Regarding Claims 4 and 13, as best understood, DeRosa teaches the method and device of claims 1 and 8, wherein the holding piece further comprises a hook (holding piece 16 comprises lugs 19 which are hooks as depicted in Figure 2).  

Regarding Claim 14, as best understood, DeRosa teaches the device of claim 8, comprising a connector joint (entire structure connecting arm 9 to jaws 17/18; Figure 2) connecting the holding piece (16) and the rigid flexible arm (9), wherein a feeding apparatus bag is configured to hang from the connector joint, thereby securing the feeding apparatus bag to the device (since the arm/holding piece creates a free end, a bag is capable of being looped over the free end and positioned on the connector joint to hang therefrom). The Examiner notes that the feeding apparatus bag is not positively claimed and therefore not given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 8 and dependents thereof are drawn to the structure of the device and not to the combination of the device with items intended to be held. Therefore, claim 14 is anticipated by DeRosa since the arm and connector thereof is clearly capable of supporting a bag and no further limitations were presented.

Regarding Claim 16, as best understood, DeRosa teaches the device of claim 8, wherein the holding piece is a butterfly clip (Figure 1; col 2, ln 3-20).  

Regarding Claim 17, as best understood, DeRosa teaches the device of claim 8, wherein the mounting piece (5) is a clamp (C-clamp; col 1, ln 33-38).  

Regarding Claim 18, as best understood, DeRosa teaches the device of claim 17, wherein the mounting piece (5) is a C-clamp (col 1, ln 33-38).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa in view of US 2016/0263310 (Helbig), and further in view of US 4,654,026 (Underwood).

Regarding Claim 5, as best understood, DeRosa teaches the method of claim 4, but does not specifically teach wherein the feeding apparatus comprises a bag having a strap. However, Helbig which is also drawn to a device comprising a rigid flexible arm for supporting a feeding apparatus at a desired position (para [0032]), teaches that the feeding apparatus could be a gravity-feeding bag (para [0013]) for use with people with health problems affecting oral feeding (para [0003]).  Additionally, Underwood, which is also drawn to a support for feed bags (5,6) teaches that the bags have straps (as depicted in Figure 1 for hanging the bags on a support). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that depending on the person/patient’s needs, that a feed bag could be used as taught by Helbig and Underwood, and that in order to attach the feed bag to the device that either an opening or strap (as depicted by Underwood) would be located on the bag to allow the bag to be suspended from the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa, Helbig, and Underwood, and further in view of US 6,126,129 (Herron).

Regarding Claim 6, as best understood, DeRosa, Helbig, and Underwood combined teach the method of claim 5, but do not specifically teach wherein the step of attaching the feeding apparatus to the holding piece comprises the step of hanging the strap of the bag from the hook of the holding piece, thereby securing the bag to the device. However, Helbig teaches that some people/patients with health issues preventing oral feeding require tube-feeding that can be administered via a tube or gravity-feeding bag (para [0003], [0013]) and teaches using a jaw of the holding piece as a temporary hook for supporting a gravity-feeding bag (para [0013]).
Additionally, Herron, which is also drawn to a device having a holding piece (10; Figure 6) for a feeding apparatus (220; col 1, ln 8-12 teaching holding a bottle or bag; col 5, ln 57-63), teaches that the holding piece further comprises a hook (250; Figure 6) for securing a second feeding bag (col 4, ln 47-55; col 6, ln 19-21). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to either hang the feeding bag directly from a portion of the holding piece as taught by Helbig (such as the hook 19 of DeRosa or one of the jaws themselves) or to provide a designated additional hook as taught by Herron on the holding piece of DeRosa in order to allow the device of DeRosa to be used for a variety of different feeding options, including not only clamping a bottle/tube in the jaws 17/18, but additionally to support a gravity-feeding bag for people that cannot feed orally, thereby making the device of DeRosa more universal. Providing a separate hook additionally allows a bottle/tube to be held within the jaws of DeRosa, while a second feed bag is hung from the hook as taught by Herron.
	


Response to Arguments
The Applicant argues that DeRosa teaches an arm that is flexible but does not teach the rigidness necessary for Applicant’s invention to allow gravity feeding. The Examiner has fully considered this but it is not persuasive. The Applicant’s invention is for an arm that can be bent to modify the location of the holding piece and retain the position thereof when supporting a feeding apparatus. DeRosa also teaches an arm that is adjustable to modify the location of the holding piece and retains the position thereof when supporting a feeding apparatus. No further limitations have been claimed which differentiate the Applicant’s invention from DeRosa regarding a rigid flexible arm. 

With respect to the Applicant’s argument regarding Helbig modified by DeRosa, the Examiner has fully considered this but it is moot due to the claim amendments which resulted in removing Helbig as a base reference in the claim rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632